Citation Nr: 9929660
Decision Date: 09/28/99	Archive Date: 12/06/99

DOCKET NO. 98-11 901A            DATE SEP 28, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUES

1. Entitlement to service connection for the cause of the veteran's
death.

2. Entitlement to basic eligibility for dependents' educational
assistance benefits under Chapter 35, Title 38, United States Code,

REPRESENTATION

Appellant represented by: Tennessee Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1948 to March 1949.

This matter came before the Board of Veterans' Appeals (the Board)
on appeal from a July 1997 rating decision of the Nashville,
Tennessee, Department of Veterans Affairs Regional Office (VARO).

We observe that the appellant's request for a hearing before a
member of the Board at VARO was withdrawn in November 1998.

FINDINGS OF FACT

1. Competent medical evidence has not been presented showing that
a disability incurred in service caused the veteran's death or was
either a principal or contributory cause of death.

2. The veteran did not die in service, did not have a permanent
total service-connected disability at the time of his death, nor
did he die as the result of a service-connected disability.

CONCLUSIONS OF LAW

1. A well grounded claim for service connection for the cause of
the veteran's death has not been presented. 38 U.S.C.A. 1101, 1110,
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 3.312 (1999).

2. The appellant's claim of entitlement to basic eligibility for
dependents' educational assistance benefits under Chapter 35, Title
38, United States Code, lacks legal merit and entitlement under the
law. 38 U.'S.C.A. 5107 (West 1991); 38 C.F.R. 3.807 (1999).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the
veteran's death. Service connection for the cause of the veteran's
death may be granted if the evidence of record demonstrates that a
disability incurred in service caused the veteran's death. 38
U.S.C.A. 1310 (West 1991); 38 C.F.R. 3.312 (1999).

Additionally, the death of a veteran will be considered as having
been due to a service-connected disability when the evidence
establishes that such disability was either a principal or
contributory cause of death. The issue involved must be determined
by the exercise of sound judgment, without recourse to speculation,
after careful analysis of all the facts and circumstances
surrounding the death of the veteran. 38 C.F.R. 3.312(a) (1999).

A findings that the service-connected disability was a contributory
cause of death requires objective evidence that it substantially or
materially contributed to the cause of death, by either combining
to cause death, or aiding or lending assistance to the production
of death. It is not sufficient to show that the service-connected
disability casually shared in producing death, but rather it must
be shown that there was a causal connection. 38 C.F.R. 3.312(c)(1)
(1999).

However, the threshold question to be answered in all cases is
whether the appellant's claim is well grounded; that is, whether it
is plausible, meritorious on its own, or otherwise capable of
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); Epps v.
Gober, 126 F. 3d 1464 (1997), adopting the definition in Epps v.
Brown, 9 Vet. App. 341, 344 (1996). If a particular claim is not
well grounded, then the appeal fails and there is no further duty
to assist in developing facts pertinent to the claim since such
development would be futile 38 U.S.C.A 5107(a) (West 1991 & Supp.
1999). Furthermore, a claim which is not well grounded precludes
the Board from reaching the merits of a claim. Boeck v. Brown, 6
Vet. App. 14, 17 (1993).

3 -

Generally, there are three elements of a "well grounded" claim for
service connection. First, there must be evidence of a current
disability as provided by a medical diagnosis. Second, there must
be evidence of incurrence or aggravation of a disease or injury in
service as provided by either lay or medical evidence, as the
situation dictates. Third, there must be a nexus, or link, between
the in-service disease or injury and the current disability as
provided by competent medical evidence. See Caluza v. Brown, 7
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 1110, 1131 (West
1991 & Supp. 1999); 38 C.F.R. 3.303 (1999).

In Ramey v. Brown, 9 Vet.App. 40 (1996), the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) applied the same three
requirements for a well-grounded claim for service connection of a
disability to a claim for service connection for a death. The Court
held that in claims for service connection for the cause of death
of a veteran, the requirement for evidence of a current disability
will always have been met because that was the condition that
caused the veteran to die. However, the last two requirements, an
in-service event and a nexus, must be supported by evidence
sufficient to well ground the claim. For example, a surviving
spouse who provides evidence of an in-service event and a medical
nexus statement linking the in-service event to the cause of death
has a well-grounded claim.

An appellant has, by statute, the duty to submit evidence that a
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1999). Where such evidence is not submitted, the claim is not well
grounded, and the initial burden placed on the appellant is not
met. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Evidentiary
assertions by the appellant must be accepted as true for the
purposes of determining whether a claim is well grounded, except
where the evidentiary assertion is inherently incredible. See King
v. Brown, 5 Vet.App. 19 (1993).

We observe that, in support of the appellant's claim for service
connection for the cause of the veteran's death, a certified death
certificate and private hospital records dated March 1997 were
received. The private hospital records dated March 1997 reflect
that the veteran was admitted for worsening shortness of breath and
unresponsiveness. The diagnoses were exacerbation of congestive
heart failure and 

- 4 -

coronary artery disease. The certified death certificate reflects
that the veteran died in March 1997 from pulmonary embolism, due to
congestive heart failure, due to myocardial infarction, due to
coronary artery disease.

We observe that, at the time of the veteran's death, he was
service-connected for scar, with gluteal muscle defect and poor
sphincter control of the anus (60%) and fracture of the sacrum
along with dislocated coccyx (10%).

Having reviewed all the evidence in the claims folder, we find that
competent medical evidence has not been presented showing that a
disability incurred in service caused the veteran's death or was
either a principal or contributory cause of death. Although the
appellant argues that the appellant's service-connected bowel
problems prevented him from consuming foods that were heart-
healthy, no medical evidence has been presented linking the
appellant's service-connected bowel control problems with the post
service development of heart disease. The Board acknowledges the
appellant's belief that a causal relationship exists between the
development of heart disease and the veteran's service-connected
bowel control disability. However, as a layman, the appellant is
not competent to offer opinions on medical causation and, moreover,
the Board may not accept unsupported lay speculation with regard to
medical issues. See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).
Furthermore, lay assertions of medical causation or medical
diagnosis cannot constitute evidence to render a claim well
grounded. Lathan v. Brown, 7 Vet.App. 3 59, 365 (1995); Grottveitt
v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2
Vet.App. 609, 611 (1992).

In view of the above, the Board finds that the claim for service-
connection for the cause of the veteran's death is not well
grounded.

We note that under 38 U.S.C.A. 5103(a) the VA is obligated to
advise claimants of the evidence necessary to complete his
application. Robinette v. Brown, 8 Vet.App. 69 (1995). VARO
successfully completed this obligation in its statement of the
case. Likewise, the Board's discussion above informs the appellant
of the

- 5 -

requirements for the completion of her application for the claim
for service connection.

With regard to the claim for dependents' educational assistance
benefits under Chapter 35, Title 38, United States Code, the Board
finds that the claim lacks legal merit and entitlement under the
law. Therefore the claim must be denied.

For the purposes of dependents' educational assistance under 38
U.S.C., Chapter 35, the child, spouse or surviving spouse of a
veteran will have basic eligibility: (a) if the veteran: (1) was
discharged from service under conditions other than dishonorable,
or died in service, and (2) had a permanent total service-connected
disability, or (3) had a permanent total service-connected
disability in existence at the date of his death, or (4) died as a
result of a service-connected disability, or (5) is on active duty
as a member of the Armed Forces and now is, and, for a period of
more than 90 days, has been listed by the Secretary concerned as
missing in action, captured in line of duty by a hostile force, or
forcibly detained or interned in line of duty by a foreign
Government or power; and (b) the service-connected disability or
death was the result of active service. 38 C.F.R. 3.807 (1999).

While the veteran had combined service connected disability rating
of 60 percent at the time of his death, the evidence does not show
that the veteran died in service, had a permanent and total
service-connected disability at the time of his death, or died as
a result of a service-connected disability based on the
aforementioned reasons and bases. Therefore, the appellant does not
meet the basic eligibility criteria found in 3.807 and the claim is
denied because of the absence of entitlement under the law. See
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994)(failure to state a
claim upon which relief can be granted).

6 - 

ORDER

Service connection for the cause of the veteran's death is denied.

Dependents' educational assistance benefits under Chapter 35, Title
38, United States Code, is denied.

C.P. RUSSELL 
Member, Board of Veterans' Appeals



